Case: 17-10250      Document: 00514357795         Page: 1    Date Filed: 02/22/2018




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                                                         United States Court of Appeals

                                    No. 17-10250
                                                                                  Fifth Circuit

                                                                                FILED
                                  Summary Calendar                       February 22, 2018
                                                                           Lyle W. Cayce
CHAZ Z. RODGERS, Individually,                                                  Clerk


                                                 Plaintiff-Appellant

v.

LANCASTER POLICE & FIRE DEPARTMENT; METHODIST DALLAS
HOSPITAL; JAMES SKACH, Officer; BRIAN DORSEY, Supervisor; M.
ADAMS; JEREMY STUCKEY, EMT-P #3082; DANIEL BUFE, EMT-P #3165;
DAVID P. BRYANT, D.O. Physician; ABI M. FINBERG-PROVINCE,
Registered Nurse; MICHAEL ADAMS; JAMES GRIMES; BRYAN DORSEY;
DEVON O. CANDLER,

                                                 Defendants-Appellees


                   Appeal from the United States District Court
                        for the Northern District of Texas
                             USDC No. 3:13-CV-2031


Before REAVLEY, PRADO, and GRAVES, Circuit Judges.
PER CURIAM: *
       Chaz Z. Rodgers appeals the dismissal of her civil complaint, in which
she asserted federal and state law claims on behalf of herself and the estate of
her son, Anthony D. Hudson, related to the circumstances of Hudson’s death


       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 17-10250     Document: 00514357795     Page: 2   Date Filed: 02/22/2018


                                  No. 17-10250

by gunshot by a private citizen. The district court found that Rodgers’s claims
on behalf of Hudson’s estate should be dismissed without prejudice on the basis
that Rodgers, who was proceeding pro se, failed to establish that she was the
sole heir and, therefore, she could not sue for the estate as a non-lawyer. The
district court dismissed with prejudice her federal and state law claims, which
she raised on her own behalf, for failure to state a claim pursuant to 28 U.S.C.
§ 1915(e)(2).
      Rodgers suggests that the district court incorrectly dismissed her claims
on behalf of Hudson’s estate because, according to her, she is the sole heir. We
previously remanded this case to allow the district court to develop the record
as to whether Rodgers has the legal capacity to represent the estate pro se, i.e.,
whether Rodgers was the only heir and the estate had no creditors. Rodgers v.
Lancaster Police & Fire Dept., 819 F.3d 205, 207, 210-13 (5th Cir. 2016). The
facts developed by the district court did not support that Rodgers was the sole
heir and, therefore, indicated that she could not sue for the estate. On appeal,
Rodgers has presented no details to support her claim that she is the sole heir,
does not address the district court’s determination that other possible heirs –
including Rodgers’s father and his descendants – may have a legal claim to the
estate under Texas law, and has not otherwise identified facts that show that
she is the only person with the legal capacity to sue for the estate. Thus, she
has not shown, on de novo review, see id. at 210 & n.12, that the district court
erred in dismissing her claims on behalf of the estate.
      Also, Rodgers contests the district court’s conclusion that, with regard to
her personal claims, her complaint failed to state a claim for relief. However,
her challenge to the district court’s dismissal, which we consider de novo, see
Hart v. Hairston, 343 F.3d 762, 763-64 (5th Cir. 2003), is merely her assertion
that her complaint stated a claim for relief. Rodgers does not explain how the



                                        2
    Case: 17-10250     Document: 00514357795       Page: 3   Date Filed: 02/22/2018


                                   No. 17-10250

facts in her complaint – as supplemented by her answers to a questionnaire –
supported a federal or state law claim, address the district court’s findings as
to the deficiencies of her allegations, or identify any error in the district court’s
findings. Because Rodgers has failed to brief with any specificity whether her
complaint stated a claim for relief, she has not shown an error in the dismissal
of her personal claims. See Yohey v. Collins, 985 F.2d 222, 224-25 (5th Cir.
1993); FED. R. APP. P. 28(a). To the extent that she asserts that the dismissal
of her personal claims was due to judicial bias, she has not identified any bases
on which the impartiality of the magistrate judge or the district court judge in
this case might be questioned. See Liteky v. United States, 510 U.S. 540, 555
(1994); Andrade v. Chojnacki, 338 F.3d 448, 454-55 (5th Cir. 2003).
      Rodgers argues that the district court erred in denying her complaint for
insufficient service of process and wrongly found that her complaint was moot.
However, as indicated, the district court did not dismiss her complaint on the
basis of insufficient service of process or mootness. Rather, the district court
found that Rodgers could not sue on behalf of the estate and that her personal
claims did not state a claim for relief. Thus, her claim is belied by the record.
      Finally, Rodgers maintains that the district court erred in dismissing her
complaint without first permitting discovery. The district court screened the
complaint under § 1915(e)(2), which permits the district court, sua sponte, to
dismiss the complaint at any time. Because the screening involved a review of
only the plaintiff’s allegations, Rodgers – who has not indicated what discovery
would have revealed or how it would have affected the district court’s dismissal
of her complaint – was not entitled to discovery. See Wilson v. Barrientos, 926
F.2d 480, 482 (5th Cir. 1991).
      AFFIRMED.




                                         3